United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-994
Issued: December 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 4, 2012 appellant filed a timely appeal from a December 29, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his left foot
fracture was caused by the May 31, 2011 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 29, 2011 OWCP decision, appellant submitted
new evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a
formal written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On September 29, 2011 appellant, then a 52-year-old custodian, filed a traumatic injury
claim, alleging that he sustained a left foot injury on May 31, 2011 as a result of his employment.
He stated that the injury occurred when a general purpose container ran over his left foot when
he was pulling it off the dock. Appellant’s supervisor reported that notice of the injury was
received on September 29, 2011.
Appellant submitted a September 19, 2011 progress report from Dr. Stephen H. Silver, a
podiatrist. Dr. Silver noted a diagnosis of a healing Jones stress fracture of the left fifth
metatarsal at the proximate base. He stated that appellant had been wearing a “CAM” walker
fracture boot for the past month, with reduction of pain at the fracture site. Dr. Silver related that
appellant had “no recollection of specific injury or trauma” that caused the fracture.
OWCP also received a Veterans Administration Form 10-5345 dated September 22,
2011, authorization for release of medical records.
By letter dated November 23, 2011, OWCP advised appellant of the evidence necessary
to establish his claim. Appellant was asked to provide further information regarding the time and
place of the incident. He was also asked to submit a medical report that included dates of
examination and treatment, history and date of injury, detailed description of findings, results of
tests, diagnosis, clinical course of treatment and a physician’s opinion as to how the reported
incident caused or aggravated his medical condition.
In response, appellant submitted a December 6, 2011 statement describing the
circumstances surrounding his claim. He noted that he did not initially seek medical treatment or
file a claim because he thought his condition would improve. Appellant submitted a progress
note dated November 23, 2011 from Dr. Silver, who diagnosed appellant with Jones-type stress
fracture, and noted that his condition was improving and he could return to work on
November 28, 2011 without restrictions.
By decision dated December 29, 2011, OWCP denied appellant’s claim on the grounds
that the medical evidence was insufficient to establish that appellant’s condition was causally
related to the May 31, 2011 incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed, that an injury was sustained
in the performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4

3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.6
The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific compensable employment factors identified by the claimant.7
ANALYSIS
OWCP has accepted that the alleged May 31, 2011 incident occurred when a general
purpose container ran over appellant’s left foot. Appellant, however, submitted insufficient
medical evidence to establish that his left foot fracture was caused by the May 31, 2011
employment incident.
The Board notes that there is no evidence of record that appellant sought medical
treatment for his left foot fracture until August 2011. Appellant did not file a claim alleging that
the fracture occurred due to the May 31, 2011 incident until September 29, 2011, almost four
months later. His explanation for this delay is that he believed his condition would improve.
This delay calls into question whether the subsequently diagnosed fracture was in fact related to
the accepted employment incident.
Appellant submitted two progress reports from Dr. Silver, who diagnosed a Jones stress
fracture of his left foot for which a fracture boot was prescribed. The progress reports from
Dr. Silver did not contain any history of the May 31, 2011 incident or offer an affirmative
opinion causally relating the diagnosed left fifth metatarsal fracture to the incident at work. In
fact, the September 19, 2011 medical report stated that appellant could not recall any incident or
trauma that had caused the fracture. This report was generated 10 days prior to when appellant
filed his claim of traumatic injury.
OWCP notified appellant in its November 23, 2011 letter that, in order to establish his
claim, he needed to provide a medical report that contained a firm diagnosis of his condition as
well as medical rationale explaining the nature of the relationship between the diagnosed
condition and the incident at work. Appellant failed to submit any medical evidence that meets
this requirement. As there is no probative medical opinion that explains how the May 31, 2011

5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

6

John J. Carlone, 41 ECAB 354, 356-57 (1989); T.H., 59 ECAB 388 (2008).

7

D.G., 59 ECAB 734 (2008); G.T., 59 ECAB 447 (2008); I.J., 59 ECAB 408 (2008).

3

incident caused his medical condition, appellant failed to establish the causal relationship
element of his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a left foot fracture in
the performance of duty on May 31, 2011.
ORDER
IT IS HEREBY ORDERED THAT the December 29, 2011 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

